EXHIBIT 10.6

Non-Qualified Deferred Compensation Plan

Trust Agreement

LOGO [g70660img01.jpg]

This Trust Agreement made as of this 10th day of January, 2007 (the “Effective
Date”) by and between Business Staffing, Inc. (the “Company”) and The Charles
Schwab Trust Company (“CSTC” or the “Trustee”);

WHEREAS, the Company has adopted the non-qualified deferred compensation plan(s)
listed on Exhibit A (collectively, the “Plan”);

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plan with respect to the individuals participating in the Plan (each, a
“Participant”);

WHEREAS, the Company wishes to establish a trust (the “Trust”) so that the
Company may contribute to the Trust assets that will be held therein, subject to
the claims of the Company’s creditors in the event of the Company’s Insolvency,
as herein defined, until paid to Plan participants and their beneficiaries in
such manner and at such times as specified in the Plan;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”);

NOW, THEREFORE, the Company and the Trustee hereby establish the Trust and agree
that the Trust shall be comprised, held and disposed of as follows:

Section 1

Establishment of Trust

(a) The Trust hereby established is irrevocable by the Company,

(b) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, Chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

(c) The principal of the Trust, and any earnings thereon, shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of Plan participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

(d) The Company, in its sole discretion, may at any time, or from time to time,
make additional deposits of cash, policies of life insurance (if acceptable to
the Trustee), or other property in trust with the Trustee to augment the
principal to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement. Neither the Trustee nor any Plan participant or
beneficiary shall have any right to compel such additional deposits. The Trustee
shall have no duty to (i) compute any amount required to be transferred or paid
to it by the Company, (ii) collect any contributions or transfers to the Trust,
or (iii) determine whether any contribution or transfer complies with the terms
of the Plan.

(e) Before or upon a Change of Control (as defined in Exhibit B), the Company
shall, as soon as possible, but in no event longer than 3 days following the
Change of Control, make an irrevocable contribution to the Trust in an amount
that is sufficient to pay each Plan participant or beneficiary the benefits



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

to which Plan participants or their beneficiaries would be entitled pursuant to
the terms of the Plan as of the date on which the Change of Control occurred,
plus an additional amount necessary to cover all administrative costs and
expenses, litigation costs and expenses and Trustee’s fees and expenses under
Section 9 below.

(f) Within 7 days following the end of the Plan year(s) ending after a Change of
Control, the Company shall be required to irrevocably deposit additional cash or
other property to the Trust in an amount sufficient to pay each Plan participant
or beneficiary the benefits payable pursuant to the terms of the Plan as of the
close of the Plan year(s).

Section 2

Payments to Plan Participants and Their Beneficiaries

(a) The Company shall deliver to the Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of each Plan participant (and his
or her beneficiaries), the form in which such amount is to be paid (as provided
for or available under the Plan), and the time of commencement for payment of
such amounts. Except as otherwise provided herein, the Trustee shall make
payments to the Plan participants and their beneficiaries in accordance with
such Payment Schedule. Notwithstanding the foregoing, following a Change of
Control, the Trustee shall make payments to the Plan participants and their
beneficiaries in accordance with the last Payment Schedule delivered to the
Trustee at the time of or preceding such Change of Control.

(b) The Company agrees to prepare information on the amount and taxable portion
of each distribution made to participants or their beneficiaries, including
preparation of IRS Form 1099-R and/or IRS Form W-2, and with respect to the
preparation of such IRS Forms, the Company will be the payor for the purposes of
Section 3402 of the Code. The Company agrees to indemnify and hold harmless CSTC
from and against any liability arising out of such reporting obligation.

(c) The Trustee agrees to prepare information on the amount of each distribution
made to participants, their beneficiaries, or other parties only with respect to
payments properly reportable on Form 1099-Misc. With respect to such payments,
the Trustee shall make provision for the reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plan and shall pay
amounts withheld to the appropriate taxing authorities or determine that such
amounts have been reported, withheld and paid by the Company. The Company shall
furnish to the Trustee the information necessary to carry out such reporting and
withholding. The Trustee shall notify the Company if the Trustee needs
additional information to timely and properly report and withhold on such
payments from the Plan. If such information is not provided to the Trustee
following such notification to the Company, then the Company shall hold the
Trustee harmless from and indemnify it for any liability and related expenses
that arise in connection with improper reporting or withholding or failure to
report or withhold.

(d) The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.

(e) The Company may make payment of benefits directly to Plan participants or
their beneficiaries as they become due under the terms of the Plan. The Company
shall notify the Trustee, in advance, of the Company’s decision to make direct
payment of benefits to participants and beneficiaries under the Plan, subject to
reimbursement from the Trust. In addition, if the principal of the Trust, and
any earnings thereon, are not sufficient to make payments of benefits in
accordance with the terms of the Plan, the Company shall make the balance of
each such payment as it falls due. The Trustee, upon receipt of written
certification that the Company has made a direct payment and a request for
reimbursement, shall make a payment to the Company from Trust assets (in cash or
in-kind, as requested by the Company) equal in value to the amount of such
payments. Upon a Change of Control, reimbursement may be made from the Trust
only to the extent that the assets in the Trust after such payment would be
greater than or equal to 100% of Plan liabilities. The Trustee shall notify the
Company where principal and earnings are not sufficient to make any such
payment.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 2 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

(f) The Trustee shall have no liability for making any distribution, delivery or
transfer pursuant to the direction of the Company and shall be under no duty to
make inquiry whether any distribution, delivery or transfer directed by the
Company is made pursuant to the provisions of the Plan or pursuant to a domestic
relations order approved by the Company, nor shall the Trustee be responsible
for the adequacy of the Trust to discharge any and all payments and liabilities
under the Plan.

(g) If the Trustee is directed by the Company to make a distribution, the
Trustee may, but need not follow such direction if the Trustee shall deem it
necessary to delay any distribution pending compliance with any legal
requirements, including, without limitation, the probate of a will, the
appointment of a personal representative, the payment or provision for estate or
inheritance taxes, or for death duties or otherwise. In these circumstances, the
Trustee shall notify the Company of the need for the delay and shall thereafter
take no action pending the receipt of (i) the Company’s instructions to
distribute notwithstanding such requirements and (ii) an agreement from the
Company, in a form satisfactory to the Trustee, protecting the Trustee from any
liability arising out of noncompliance with such requirements. Until the Company
has acted in accordance with clauses (i) and (ii) of the preceding sentence, the
Company shall hold the Trustee harmless from and indemnify it for any liability
and related expenses that arise from such delay.

Section 3

Trustee Responsibility Regarding Payments to Trust Beneficiary When Company Is
Insolvent

(a) The Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code. Under such
circumstances, the Trustee shall be fully protected in delivering any property
held in the Trust as a court of competent jurisdiction may direct to satisfy the
claims of the general creditors of the Company.

(b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

(1) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Plan participants or their
beneficiaries.

(2) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received written notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. Further, the Trustee shall in no event
be affirmatively obligated to periodically inquire into or determine whether the
Company is Insolvent.

(3) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Plan participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of the Company’s general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Plan participants or their beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Plan or
otherwise.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 3 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

(4) The Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent).

(5) In determining whether the Company is, or continues to be, Insolvent, the
Trustee shall be entitled to rely exclusively and conclusively upon the written
certification of the Board of Directors or the Chief Executive Officer of the
Company, as the case may be, with respect thereto. In the event neither the
Board of Directors nor the Chief Executive Officer of the Company provides such
written certification, the Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency. Notwithstanding the foregoing sentence,
(i) in the event the Company is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Trustee
may rely exclusively without further investigation on any filings by the Company
with the Securities and Exchange Commission under the Exchange Act; and (ii) in
the event the Company is not subject to the reporting requirements of the
Exchange Act, the Trustee may rely exclusively without further investigation on
audited financial statements of the Company that are not more than three months
old, and/or an opinion or other written conclusion of a nationally-recognized
law or accounting firm (the cost of which the Trustee may charge to the Trust).

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

Section 4

Payments to the Company

Except as otherwise specifically provided in Sections 1, 3 and this Section 4,
the Company shall have no right or power to direct the Trustee to return to the
Company or to divert Trust assets for purposes other than those specified under
this Agreement before all payment of benefits have been made to Plan
participants and/or their beneficiaries pursuant to the terms of the Plan.
Notwithstanding the foregoing, in the event that Trust assets exceed 110% of the
total amount of Plan liabilities, as calculated by the Company in its sole and
absolute discretion, the Company shall provide written certification to the
Trust evidencing such excess funding and may request reimbursement from the
Trustee of the amount by which the Trust assets exceed 110% of Plan liabilities.

Section 5

Investment Authority

(a) In no event may the Trustee follow a direction to invest in securities
(including stock or rights to acquire stock) or obligations issued by the
Company, other than a de minimis amount held in common investment vehicles in
which the Trustee invests. All rights associated with assets of the Trust shall
be exercised by the Trustee (or the person designated by the Trustee) as
directed, and shall in no event be exercisable by or rest with Plan
participants.

(b) Except as otherwise provided herein, before and/or at the time of a Change
of Control, the Company shall have the right, in its sole discretion, to
substitute assets of equal fair market value for any asset held by the Trust.
This right is exercisable by the Company in a non-fiduciary capacity without the
approval or consent of any person in a fiduciary capacity. Subject to and after
a Change of Control, the Company may substitute cash for Trust assets, and the
Company may substitute non-cash assets only with the consent of the majority of
participants entitled to receive benefits under the Plan.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 4 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

(c) Anything herein to the contrary notwithstanding, the Trustee shall not have
any of the investment responsibilities normally or statutorily incident to the
office of trustee. Rather, the Trustee shall act solely as a non-discretionary
custodian of the Trust Fund and shall have only those powers and
responsibilities that are necessary to enable it to perform its custodial
function. Before and/or at the time of a Change of Control, the Company or its
authorized delegate shall direct the Trustee as to the investment of the assets
of the Trust. The Company and its authorized delegates may not direct the
investment of assets of the Trust in assets that are not acceptable to the
Trustee. The Trustee shall act only upon receipt of proper direction from the
Company or its authorized delegate and shall have no duty to question any
direction issued by the Company or its authorized delegate, or to review any
asset or make any suggestions regarding investments. The Trustee shall not be
liable for any losses or unfavorable results that may occur because the Trustee
complies with the investment directions of the Company or its authorized
delegate. The Company shall certify in writing to the Trustee the names and
specimen signatures of all persons authorized to act on its behalf..

(d) If and to the extent the Company designates an investment manager or other
person to direct the investment of all or part of the Trust (an “Investment
Manager”) before and/or at the time of a Change of Control, the Investment
Manager shall have the power to manage, acquire and dispose of assets of the
Trust over which the Investment Manager exercises control. The Company must
notify the Trustee in writing of the appointment of each Investment Manager and
the assets over which such Investment Manager shall exercise control. The
Trustee shall not be liable for any acts or omissions of an Investment Manager
or have an obligation to invest or otherwise manage any asset of the Trust
subject to the Investment Manager’s control. If the Company revokes the
appointment of an Investment Manager, the investment responsibilities that had
been delegated to the Investment Manager shall revert to the Company unless the
Company appoints a successor Investment Manager.

(e) Except as otherwise provided herein, before and/or at the time of a Change
of Control the Company or an Investment Manager may cause the Trust to be
invested and reinvested in every kind of investment acceptable to the Trustee,
as defined in Exhibit C, including without limitation publicly-traded equity and
debt securities of all kinds issued by domestic or foreign governments, business
organizations, registered and unregistered investment companies and trusts or
other entities, convertible securities of all kinds, interest-bearing deposits
in any depository institution (including CSTC and its affiliates), money market
securities of all kinds, collective investments and insurance contracts.

(f) Before and/or at the time of a Change of Control, the Company or an
Investment Manager may direct the Trustee to purchase annuity contracts, life
insurance contracts, and/or company-owned life insurance policies (collectively
referred to herein as “contracts”) from an insurance company, subject to this
subsection (f). With respect to any such company-owned life insurance policies
(each, a “COLI”), the Trustee is authorized and empowered to take such steps
necessary to acquire and/or hold such COLIs in the Trust, in accordance with the
terms of this Trust Agreement and the applicable Non-Qualified Deferred
Compensation Plan COLI Instructions form, attached herein as Exhibit D. Any such
Non-Qualified Deferred Compensation Plan COLI Instructions form executed by the
Company and, if applicable, an Investment Manager, shall be incorporated by
reference into this Trust Agreement, and all terms of this trust agreement,
including Section 8 in its entirety, shall apply to such COLI Instruction form.

The Trustee shall not be responsible for the validity or proper execution of any
contract delivered to it, or any act of any person who renders the contract void
or voidable. The Trustee shall have no responsibility for paying any contract
premiums unless the Company or the Investment Manager provides written
instructions directing the Trustee to pay the premiums, including, where
applicable, the Non-Qualified Deferred Compensation Plan COLI Instructions form,
and sufficent assets of the Trust are available for such purpose. The Company or
the Investment Manager, as the case may be, shall cause the Trustee to be
designated as the sole owner of any such contract, with sole power to exercise
all rights, privileges, options and other incidents of ownership at the
direction of the Company or the Investment Manager, as the case may be.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 5 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

(g) Notwithstanding the foregoing, following a Change of Control, the Trustee
shall invest and reinvest the Trust in accordance with the written investment
directions of the Company or an Investment Manager, as the case may be, provided
to the Trustee immediately prior to the Change of Control, and in the event no
such written directions are so provided, the Trustee shall invest and reinvest
the Trust in accordance with the written investment directions of the Company or
an Investment Manager, as the case may be, in effect immediately prior to the
Change of Control, without Trustee duty of inquiry, review or investigation.

(h) Notwithstanding any other provision in this Agreement to the contrary, the
Trustee will have the right, but not the responsibility to clear, or cover
overdrafts incurred in the Trust. In order to fulfill its obligation to clear
Trust overdrafts, the Trustee will request the Company, or its delegate, to
direct the Custodian to sell specific Trust assets in an amount sufficient to
cover the overdraft. If the Trustee does not receive the requested direction
before the close of business on the day of its request, the Trustee will have
the right but not the responsibility to sell Trust assets in an amount necessary
to cover the overdraft.

In the event the Trustee determines to sell Account assets in order to cover the
overdraft, the Trustee will first liquidate any available money market funds
held by the Trust, and to the extent such amounts are not sufficient to cover
the overdraft, Trustee will liquidate other classes of Trust assets in the
following order until sufficient funds are generated to cover the overdraft:

 

  (1) Capital Preservation Funds,

 

  (2) Bond Investment Funds,

 

  (3) Balanced Investment Funds,

 

  (4) Stock Investment Funds.

(i) The Trustee is authorized to contract or make other arrangements with The
Charles Schwab Corporation, Charles Schwab & Co., Inc. (the “Broker”), their
affiliates and subsidiaries, successors and assigns and any other organizations
affiliated with or subsidiaries of the Trustee or related entities
(collectively, the “Schwab Affiliates”), for the provision of services
(including brokerage services) to the Trust, including without limitation
delegating to the Broker the duty to hold and account for some or all of the
assets of the Trust, except where such arrangements are prohibited by law or
regulation.

(j) The Trustee is authorized to disclose such information as is necessary to
the operation and administration of the Trust to the Schwab Affiliates and to
such other persons or organizations that the Trustee determines have a
legitimate business purpose for obtaining such information.

The Trustee is authorized to disclose upon request to companies whose securities
are held in the Trust: (1) the Company’s and/or the Investment Manager’s name
and address (2) the holdings in the Trust of securities issued by the requesting
company, and (3) with respect to Rule 22c-2 of the Investment Company Act of
1933, the taxpayer identification number (“TIN”), if known, of any or all Plan
participant(s) that purchased, redeemed, transferred or exchanged holdings in a
fund subject to Rule 22c-2 through an account maintained by the Trustee, and the
amounts and dates of each purchase, redemption, transfer or exchange, and other
information that may be required by such rule.

Section 6

Disposition of Income

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 6 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

Section 7

Accounting by Trustee

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 60 days following the close of each calendar
year and within 60 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other Property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be. Notwithstanding anything herein
to the contrary, the Trustee shall have no obligation or responsibility to
prepare or file any federal, state or local tax returns or reports with respect
to the Trust.

Section 8

Responsibility of Trustee

(a) The Trustee shall incur no liability to any person for any action taken
pursuant to a direction, request or approval given by the Company or its
authorized delegate which is contemplated by, and in conformity with, the terms
of the Plan or this Trust and is given in writing by the Company or its
authorized delegate. In the event of a dispute between the Company and a party,
the Trustee may apply to a court of competent jurisdiction to resolve the
dispute.

(b) If the Trustee undertakes or defends any litigation arising in connection
with this Trust, the Company agrees to indemnify the Trustee against the
Trustee’s costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If the Company does not pay such costs, expenses and liabilities
in a reasonably timely manner, the Trustee may obtain payment from the Trust.

(c) The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.

(d) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

(e) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein; provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

(f) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

(g) In addition to any specific indemnification given the Trustee under other
provisions of this Trust Agreement, the Company hereby agrees to indemnify the
Trustee and its officers, directors, employees, agents and affiliates
(“Indemnitees”) against, and shall hold the Indemnities harmless from, any and
all losses, claims, liabilities, and expenses (including reasonable attorneys’
fees and expenses) imposed upon or incurred

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 7 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

by the Indemnitees as a result of any acts taken, or any failure to act, in
accordance with directions from the Company or any other person specified in
this Trust Agreement, or any designee of any such person, or by reason of the
Indemnities’ good faith execution of their duties with respect to the Trust,
including, but not limited to, holding of the assets of the Trust, or any
actions taken in connection with voting and tendering securities, except to the
extent an Indemnitee’s act or omission is the direct consequence of such
Indemnitee’s breach of this Trust Agreement due to its negligence or willful
misconduct. Any expenses incurred by an Indemnitee which the Trustee believes to
be subject to indemnification under this Trust Agreement may be charged against
the Trust if not paid by the Company at the Trustee’s request, provided that the
Company may delay payment of any amount in dispute until such dispute is
resolved according to the provisions of this Trust Agreement. Such resolution
may include the award of interest on unpaid amounts.

Section 9

Compensation and Expenses of Trustee

The Company shall pay all administrative and Trustee’s fees and expenses. If not
so paid, the fees and expenses shall be paid from the Trust.

Such fees and expenses are paid to the Trustee and its affiliates as set forth
in the Trustee’s Fee Schedule, which is incorporated herein by reference and
which may be amended from time to time. The Company acknowledges receipt from
the Trustee of the Fee Schedule and, where applicable, any other specific fee
schedules applicable to the Trust (“Other Fee Schedules”) prior to execution of
this Agreement. The Company acknowledges and agrees that the amounts described
in such Fee Schedule and/or Other Fee Schedules, whichever it has received, are
approved by it and are payable to the Trustee and that such amounts have been
taken into consideration in determining the reasonableness of the amounts
payable to the Trustee.

Reasonable compensation will include the float earned on uninvested cash, the
reimbursement of expenses incurred by the Trustee in providing extraordinary
services, and other compensation and remuneration as defined in the Fee Schedule
and/or Other Fee Schedules, The Trustee reserves the right to alter this rate of
compensation at any time by providing the Company with written notice of such
change at least 60 days prior to its effective date.

Reasonable expenses, including counsel, appraisal, or accounting fees, may be
withdrawn from the Trust unless paid by the Company within 30 days after mailing
of the written billing by the Trustee, unless earlier withdrawal of expenses
from the Trust is otherwise directed in writing by the Company. The Trustee
reserves the right to charge overdraft fees and where applicable, will provide
notice of such overdraft charges to the Company. In addition, the Trustee will
pay the fees charged by any properly appointed Investment Manager from the Trust
to the extent such payment is authorized by the Company until such time as the
Company furnishes the Trustee a written notice to revoke such authorization at
any time.

In addition to fees set forth elsewhere, the Company acknowledges that the
Trustee may receive, as compensation for its services, any credit, interest or
other earnings (collectively “Float”) on aggregate cash balances that the
Trustee has on deposit with any third-party bank or other financial institution.
Such cash balances may result from cash contributions not yet invested, cash
pending trade settlements or cash pending distributions from the Trust.

The Trustee has the authority to initiate investments on behalf of the Trust
only upon receipt of instructions from the Company or its delegate. The Trustee
calculates its cash Float investment amount each business day by netting all
cash activity and adjusting for cash reserved for investment or reinvestment and
for cash reserved for distributions. The result is further adjusted by an
additional reserve amount determined by the Trustee in its sole discretion as
necessary to satisfy the Trust’s cash needs during the following day for
settlement of trades and payments, which may be adjusted from time to time.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 8 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

The Trustee invests the net cash Float amount primarily in overnight and
short-term investments, including money market funds, repurchase agreements,
U.S. Government notes, bankers acceptances, and similar securities. The average
maturity of the portfolio will not exceed 90 days. Thus the interest rates
earned on Float approximate money market or federal funds rates. Exact rates
earned for representative periods are available upon request.

The Trustee will comply with the following service standards.

(a) Incoming Cash: On days on which it is open for business, the Trustee will
deposit into the Trust all incoming cash consisting of wires or Automated
Clearing House (“ACH”) receipts on the date of receipt. The Trustee will process
all incoming checks on the date of receipt if the Trustee receives them by the
Trustee’s cash deposit cutoff deadline as published from time to time, such
deadline being 4:00 p.m. PST at the time of this Agreement. Checks generally
require two or three days to clear and be deposited into the Trust. Funds
received after the cutoff times will be processed on the next business day. The
period during which Trustee earns Float on these deposits (the “Float Period”)
begins when the ACH transfer, wire or check is deposited to the Trust and ends
when the cash is invested.

(b) Outgoing Cash: Days on which it is open for business, the Trustee will
process outgoing checks, wires and ACH transfers within 48 hours after receipt
of the distribution instructions from an authorized party. Outgoing checks are
delivered to the U.S. postal service or other designated delivery services. The
Float Period for distributions issued using checks begins on the day a check is
issued from the Trust and ends when the check is presented for payment. If
distributions are made using ACH transfers the Float Period begins when the ACH
transfer is initiated and ends the next business day when the funds are
deposited in the payee’s account. If distributions are made using wire transfers
no Float is earned.

(c) Cash Pending Trade Settlement: The Trustee will process investment
directives received from the Company or its delegate if the Trustee receives
them by the Trustee’s trade cut-off deadlines as published from time to time. At
the time of this Agreement, directives received before 10:00 a.m. PST (9:00 p.m.
PST for trades processed through the Same Day/Late Day program) are initiated on
the day received. Directives received after these times are processed on the
next business day. The Float Period for such transactions ends when the trade is
settled. Most mutual fund trades settle the day after they are initiated. Most
other trades settle within three days following the day they are initiated.

Section 10

Resignation or Removal of the Trustee

(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective 60 days after receipt of such notice unless the Company and
the Trustee agree otherwise.

(b) The Trustee may be removed by the Company on 60 days notice or upon shorter
notice accepted by the Trustee.

(c) Upon resignation or removal of the Trustee and appointment of a Successor
Trustee, all assets shall subsequently be transferred to the Successor Trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Company extends the time limit.

(d) If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under subsection (a) or (b) of this section. If no such appointment has
been made, the Trustee in its sole discretion may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 9 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

Section 11

Appointment of Successor

If the Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, the Company may appoint any third party corporate trustee unrelated
to the Company and Affiliated Employers, such as a bank trust department or
other party that may be granted corporate trustee powers under state law, as
successor to replace the Trustee upon resignation or removal. The appointment
shall be effective when accepted in writing by the new Trustee, who shall have
all of the rights and powers of the former Trustee, including ownership rights
in the Trust assets. The former Trustee shall execute any instrument necessary
or reasonably requested by the Company or the Successor Trustee to evidence the
transfer.

Section 12

Participation of Affiliated Employers

(a) Any Affiliated Employer (as defined below) which is an employer with respect
to a Plan may adopt this Trust with the approval of the Company and upon action
of the board of directors of such Affiliated Employer. Any such Affiliated
Employer shall participate herein and be known as a “Participating Employer.”
The Trustee shall maintain as separate accounts all contributions made by each
Participating Employer, as well as all increments thereof and distributions and
charges therefrom, in addition and in a manner comparable to the accounts
maintained with respect to the Company.

(b) Unless otherwise provided by the Company, the participation of any
Participating Employer shall take effect as of the date specified by the board
of directors of such Participating Employer in its vote to adopt the Trust. In
applying the Trust Agreement with respect to a Participating Employer,
references to the Company in Sections 1, 2, 3, 4, 8, 9 and 14(e) shall mean or
include (as the context requires) such Participating Employer.

(c) Any Participating Employer may elect at any time to discontinue its
participation under the Trust by action of its board of directors and by filing
written notice thereof with the Company. The accrued benefits of all
participants in the Plan who are employees of such former Participating Employer
shall be distributed at the time and in accordance with the provisions of the
Plan. Notwithstanding the foregoing, all assets maintained in separate accounts
with respect to such Participating Employer in the Trust shall, with the written
consent of all Plan Participants (and beneficiaries of deceased participants) of
such Participating Employer entitled to the current or future payment of
benefits pursuant to the terms of the Plan at the time of such discontinuance,
be returned to such Participating Employer.

(d) “Affiliated Employer” means any parent, subsidiary or affiliate of the
Company.

Section 13

Amendment or Termination

(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable.

(b) The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan. Upon termination of the Trust, any assets remaining in the Trust shall
be returned to the Company.

(c) Upon written approval of Participants or beneficiaries entitled to payment
of benefits pursuant to the terms of the Plan, the Company may terminate this
Trust prior to the time all benefit payments under the Plan have been made. All
assets in the Trust at termination shall be returned to the Company.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 10 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

Section 14

Miscellaneous.

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof. To the extent any provision of this Trust Agreement is
inconsistent with the terms of the Plan, this Trust Agreement shall govern.

(b) Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned, either at law or in equity,
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of California.

(d) The Trustee shall bear no liability for acting upon any instruction or
document believed by it in good faith to be genuine and to be presented or
signed by a party duly authorized to do so, and the Trustee shall be under no
duty to make any investigation or inquiry about the correctness of such
instruction or document.

(e) Except as otherwise specifically provided herein, any dispute under this
Trust Agreement shall be resolved by submission of the issue to a member of the
American Arbitration Association who is chosen by the Company and the Trustee
and located in San Francisco, California. If the Company and the Trustee cannot
agree on such a choice, each shall nominate a member of the American Arbitration
Association, and the two nominees shall then select an arbitrator in San
Francisco, California.

(f) The Trustee is authorized to tape record conversations between the Trustee
and persons acting on behalf of the Company or a Participant in the Plan to
verify data on transactions.

(g) The Company represents, warrants and covenants to CSTC that the Plan is not,
and will not be, subject to the provisions of Part 4 of Subtitle B of Title I of
ERISA, and in the event the foregoing ceases to be true, or the Company becomes
aware of facts that may cause the foregoing to no longer be true, then the
Company agrees to promptly (and in no event later than 15 days after such
cessation or becoming aware) notify CSTC. The Company further represents,
warrants and covenants that CSTC is not, and will not be, a named fiduciary of
the Plan.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 11 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

EXECUTION PAGE

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed this 10th day of January, 2007 .

 

Business Staffing, Inc . (“Company”) By:  

/s/ Terry L. Cook

  Terry L. Cook Title:   Vice President THE CHARLES SCHWAB TRUST COMPANY
(“Trustee) By:  

/s/ David Johnson

Title:  

Trust Officer

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 12 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

EXHIBIT A

Non-Qualified Deferred Compensation Plan(s)

 

 

Business Staffing Supplemental Deferred

 

Compensation Plan

 

(adopted 1/10/07)

 

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 13 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

EXHIBIT B

Change of Control

For purposes of this Agreement, “Change of Control” means an event or series of
events that result(s) in:

(a) a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a “person” within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the parent corporation of the Company (the “Parent
Company”), a majority-owned subsidiary of the Parent Company, or an employee
benefit plan of the Parent Company, or such subsidiary (or such plan’s related
trust), become(s) the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of 40% or more of the then outstanding voting of the Parent
Company; Class A Units

(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Parent Company’s Board of Directors (together with
any new director whose election by the Parent Company’s Board of Directors or
whose nomination for election by the Parent Company’s shareholders, was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors then in office; or

(c) all or substantially all of the business of the Parent Company is disposed
of pursuant to a merger, consolidation, or other transaction in which the Parent
Company is not the surviving corporation or the Parent Company combines with
another Parent Company and is the surviving corporation (unless the shareholders
of the Parent Company immediately following such merger, consolidation,
combination, or other transaction beneficially own, directly or indirectly, more
than 50% of the aggregate voting stock or other ownership interests of (x) the
entity or entities, if any, that succeed to the business of the Parent Company
(v) the combined Parent Company).

Notwithstanding the foregoing, no Change of Control shall occur for purposes of
this Agreement unless and until (i) with respect to paragraphs (a) and (c), the
Trustee has received written notice from the Chief Executive Officer or the
President of the Parent Company stating that a Change of Control has occurred
and specifying the date thereof, or (it) with respect to paragraph (b), the
Trustee has received a report signed by a majority of the Parent Company’s Board
of Directors indicating that the change in the composition of the Parent
Company’s Board of Directors referred to in paragraph (b) has occurred.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 14 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

EXHIBIT C

Investments

Acceptable Assets

Depending on the adequacy of the Trustee’s ability to support and administer the
asset, the Trustee’s powers and duties over the asset, the type of account, the
business risk, and other factors, the Trustee will accept assets for acquisition
or holding in the Trust, including in a participant’s Personal Choice Retirement
Account® (“PCRA”), Schwab’s self-directed brokerage account investment option,
if selected by the Company. The Company or its delegate directing such
investments (the “Directing Party”) shall be solely responsible for determining
whether the investment is appropriate, prudent and permissible under applicable
law, rules, and regulations, whether the investment is permissible under the
terms of the Plan Documents; the economic viability of the underwriter, the
diversification of Trust assets, and whether the investment will give rise to
any adverse tax or securities regulation consequences. The Trustee does not
(i) exercise investment management powers over the Trust, or (ii) determine
whether a particular investment decision made by the Company or its delegate
fits the investment objectives of the Trust or is otherwise appropriate for the
Trust.

Subject to the foregoing subjective criteria, and to other policies and
procedures that may be issued by the Trustee from time to time, the following
types of assets are ordinarily acceptable in the Trust:

(a) Cash

(b) Publicly traded stock listed on a U.S. stock exchange or regularly quoted
over-the-counter

(c) Publicly traded bonds listed on a U.S. bond exchange or regularly quoted
over-the-counter

(d) Mutual funds available through the Charles Schwab & Co., Inc. Mutual Fund
Marketplace

(e) Registered limited partnership interests, REITs and similar investments
listed on a U.S. stock exchange or regularly quoted over-the-counter

(f) Commercial paper, bankers acceptances eligible for rediscounting at the
Federal Reserve, repurchase and reverse repurchase agreements and other “money
market” instruments for which trading and custodial facilities are readily
available

(g) U.S. Government and U.S. Government Agency issues

(h) Municipal securities whose bid and asked values are readily available

(i) Federally insured savings accounts, Certificates of Deposit and Bank
Investment Contracts. The Directing Party is responsible for determining Federal
insurance coverage and limits and for diversifying Trust Fund assets in
accordance with those limits.

(j) American Depository Receipts, Eurobonds and similar instruments listed on a
U.S. exchange or regularly quoted domestically over-the-counter for which
trading and custodial facilities are readily available.

(h) Life insurance, annuities, and Guaranteed Investment Contracts issued by
insurance companies licensed to do business in one or more states in the U.S.,
including Corporate-Owned Life Insurance Policies (COLls)

Notwithstanding the above, the Company understands that in certain circumstances
a particular investment may be determined by the Trustee to be unacceptable,
even though it would be acceptable in other instances.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 15 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

Subject to the Trustee’s administrative capabilities and its sole determination
of the business risk involved in holding the particular asset in question, a
direction to invest the Trust (including a participant’s PCRA Account) in the
following types of assets may be acceptable:

(a) Unregistered Limited Partnerships

(b) Other unregistered securities, closely held stock and other securities for
which there is no readily available market

(c) Loans secured by First Deeds of Trust or other secured loans

(d) The securities of The Charles Schwab Corporation, its affiliates and
subsidiaries. These securities may be subject to legal and regulatory
prohibitions or restrictions.

(e) Foreign securities for which trading and custodial facilities are readily
available.

(f) Covered put and call options (if held in self-directed brokerage accounts
and authorized by the Administrator or its delegate)

(g) Real property

Certain of the above types of assets are not publicly traded, and original
and/or current cost basis and periodic valuations may not be readily available.
For such assets (each a “Non-Standard Asset”) accepted by the Trustee for
acquisition or holding in the Trust, including in a PCRA Account, the Company
acknowledges and agrees:

(a) To consult with competent tax, accounting, and/or legal counsel with respect
to the requirements applicable to periodic valuations of such assets and to
comply with such requirements, in particular as these impact the Company’s
provision of directions to the Trustee with respect to such valuations.

(b) To provide the Trustee with directions with respect to the use of original
and/or current cost basis with respect to each Non-Standard Asset, whenever such
direction is requested by the Trustee or its affiliate, including but not
limited to the time of transfer of such assets to the Trust.

(c) To provide the Trustee upon request with appropriate directions regarding
the valuation of each Non-Standard asset.

(d) In the event that unrelated business taxable income (“UBTI”) is generated
with respect to any Non-Standard Asset, to provide full and accurate information
with respect to such UBTI as is necessary for the reporting of such UBTI. Should
any applicable UBTI information not be provided to the Trustee, the Company
acknowledges that the Trustee shall not have any responsibility or liability
for, and shall not make any federal tax reports or filings that require, the
reporting or inclusion of this information.

(e) To the extent that any legal documents required to effectuate the
acquisition or holding of any Non-Standard Asset requires execution by a third
party, including but not limited to a participant or beneficiary the Company
agrees to provide such properly executed documents to the Trustee upon request
within a reasonable timeframe prior to the transaction.

The Company understands that the Trustee reserves the right to refuse to
purchase or hold any particular issue or asset described herein, including
Non-Standard Assets. The Company acknowledges and agrees that the purchase and
holding of any such assets may be subject to additional fees as set forth in the
Trustee’s Fee Schedule. In addition, notwithstanding any general indemnity given
elsewhere, the Trustee reserves the right to seek specific indemnity from the
Company or other appropriate parties where the Trustee determines in its sole
discretion that the acquisition or holding of a particular asset or class of
asset involves unusual business risk.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 16 of 17



--------------------------------------------------------------------------------

LOGO [g70660img01.jpg]

 

Unacceptable Investments.

The following assets are unacceptable in the Trust:

(a) General partnerships or undivided interests in real property

(b) Tangible personal property (e.g., precious metals, gems, stamps, coins,
motor vehicles, etc.)

(c) Foreign currency and bank accounts

(d) Short sales

(e) Commodity futures and forward contracts.

(f) Oil, gas and mineral interests.

(g) Intangible personal property (e.g., patents and rights).

(h) Unsecured loans.

 

© 2006 Charles Schwab Corporate and Retirement Services. All rights reserved.
(1006-7642)    Page 17 of 17